DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/2020 and 3/31/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 “which are gripped by axially elongated plunger means” in line 6, where there is no disclosed grip; 
Claim 6 “the plunger means are realized for gripping” in line 5, the same as claim 1, where there is no clearly disclosed gripping; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is recites “which are gripped by axially elongated plunger means” and in claim 6 “plunger means are realized for gripping…” It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear what is being gripped by the plunger means (the claimed phrase indicates a plurality of something is being gripped (i.e. which are gripped…) and it is unclear if there are features not clearly disclosed or claimed that are so gripped. In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the axial extension" in line 18, "the end section" in line 18; claim 3, "the shell side" in line 3, "the rod section" in line 2;  Claim 4, "the end surface" in line 4; Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 8-12, 14 and 15 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kasagi (US 2013/0248743); 
Claim(s) 2 and 13 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Kasagi as applied to claim 1 (as indefinitely understood) above, and further in view of Scherer (US 8641011); 
Claim(s) 6, 7 and 16-18 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Kasagi as applied to claim 1 (as indefinitely understood) above, and further in view of Klenk (US 10082218); 

Kasagi discloses in claim 1:  An electromagnetic actuator device (10/20 figure 1) having armature means (50) which, as a reaction to stationary coil means (75) being energized, is movable in an actuator housing (80) along an axial direction relative to stationary core means (40), and which are gripped by axially elongated plunger means (60) guided in a core passage (42 thru hole) of the core means in such a manner that a movement of the armature means in the direction of the core means can entrain (move) the plunger means, an end section (62a) of the plunger means, axially opposite the armature means, being realized for interacting with or realizing a control partner (end 34) wherein the plunger means comprise an elongated rod section (62 figure 3) and a disk-shaped end section (collar part 68 is a truncated disc) having a widened diameter and the end section (top of 68) sitting on the rod section as one piece on the end side in the direction of the armature means, the axial extension (thickness of 68 in the axial direction) of the end section determining a minimum distance between the armature means and the core means in an abutment state of the armature means on an end surface and/or front surface of the core means facing the armature means (as discussed in paragraph 0039.) 

Kasagi discloses in claim 2:  The device according to claim 1, wherein the plunger means are made of a [resin] material (paragraph 0041); but Kasagi does not disclose: the plunger made of a polymer material using an injection molding process. Although Scherer teaches: a structural part made of a polymer glass fiber reinforced material using an injection molding process (Col 4 ln 19-24 for the purpose of providing a reduced weight part that is temperature resistant and for example is readily reproducible part and mechanically strong); 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the resin material of the plunger means of Kasagi as taught in Scherer, a plunger as taught in Kasagi, where Kasagi’s plunger is a structural part, and as taught by Scherer, the structural part can be made of a polymer glass fiber reinforced material using an injection molding process, for the purpose of providing a reduced weight part that is temperature resistant and for example is readily reproducible part and mechanically strong, especially considering it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Kasagi discloses in claim 3. The device according to claim 1, wherein the rod section has a recess on the shell side which is realized as a longitudinal groove (64b/66 figure 3) in such a manner that a medium pressure equalization can be realized between an armature space (above in which 68 is held) which is realized by the armature means and the core means and an actuation area (at 42 figure 1) which is opposite to the core means in the axial direction.

Kasagi discloses in claim 4:  The device according to claim 1, wherein the disk-shaped end section has a profiling (at 68 figure 5) on a flat side (of 62b), said profiling being provided for interacting with the end surface or front surface of the core means (40 at surface 44).

Kasagi discloses in claim 5:  The device according to claim 4, wherein the profiling is realized as at least one groove (radially aligned side groove that creates a space for fluid to flow radially towards chamber space in 40 encompassed by 44 and armature/plunger face 52).

Kasagi discloses in claim 6:  The device according to claim 1, wherein the plunger means are realized for gripping (the step 44), at least in sections, an opening on the plunger side of the armature in the area of the disk-shaped end section (spaced opening at 82 through to the chamber); but does not disclose, although Klenk teaches:  the armature means have an armature passage (38) which extends in the axial direction (18, for the purpose of fluid pressure balancing the armature, which allows for example for faster reciprocal action of the armature.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Klenk, for the armature of Kasagi, an armature passage which extends in the axial direction of Klenk, for the purpose of fluid pressure balancing the armature, which allows for example for faster reciprocal action of the armature. 

Kasagi discloses (as modified for the reasons discussed above) in claim 7:  The device according to claim 6, wherein the plunger means have a plunger passage (82) through the disk-shaped end section, in such a manner that the plunger passage opens the armature passage (32) towards an armature space (between 52 and 44 of Kasagi) between the armature means and the core means while equalizing the medium pressure when the armature means are gripped by the plunger means; if it could persuasively be argued at some future unforeseen date that Kasagi/Klenk does not disclose: the plunger passage opens the armature passage as modified above; considering Klenk teaches: the plunger passage opens the armature passage (at 40, via a radial groove in the upper flange at 24, for the purpose of maintaining an opening for the fluid to pass through the armature of Klenk.) 
it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a radial groove in the upper flange of Kasagi as taught in Klenk, with the plunger passage opening to the armature passage as taught in Klenk, all for the purpose of for example maintaining an opening for the fluid to pass through the armature, thus aiding in pressure balancing of the armature. 

Kasagi discloses in claim 8:  The device according to claim 1, wherein the rod section (34) has a preferably circumferential guide surface (64) formed in one piece in sections (64a, 64b figure 5) in the axial direction for the sliding interaction with a guide inner surface of the core passage (42a), said guide surface projecting in the radial direction on the sleeve side (i.e. towards the sleeve side of the solenoid, or in other words, extending outwards.) 

Kasagi discloses in claim 9:  The device according to claim 1, wherein energy storing mean (18) are assigned in a frictional manner to the armature means and/or to the plunger means in such a manner that said energy storing means pre-stress the armature means in an axial abutment position away from the core means in the valve housing (as shown.) 

Kasagi discloses in claim 10:  A use of the electromagnetic actuator device according to claim 1 (the statement “use of the…device” considered a statement of intended use as the use of the device adds no meaningful structural limitation to the body of the claimed apparatus under MPEP 2114) as a proportional valve device (the current regulates the position of the spool via controlled current supply, thus providing a proportional solenoid valve paragraph 0051) and/or (the use of and/or considered an alternative grouping under MPEP 2131) as a camshaft control valve for an internal combustion engine.

Kasagi discloses in claim 11:  The device according to claim 1, wherein the control partner is a valve slide (spool valve 30 slides linearly in the axial direction).

Kasagi discloses in claim 12:  The device according to claim 1, wherein the end section is in the form of a magnetic anti-adhesive disk (i.e. considering the section is non magnetic resin material, the disk is anti adhesive magnetically.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 13:  The device according to claim 2, wherein the polymer material has a glass fiber blending (i.e. the structural part as modified being made of a glass fiber reinforced plastic, the term “blending” taken as a product by process terminology that adds no additional patentable weight to the resulting claimed apparatus under MPEP 2113.) 

Kasagi discloses in claim 14:  The device according to claim 3, wherein the longitudinal groove is continuous (i.e. for fluid continuity) in the axial direction.

Kasagi discloses in claim 15:  The device according to claim 5, wherein the at least one groove (at 68 figure 5) extends perpendicularly to the axial direction in the flat side (of 62b.) 

Kasagi discloses (as modified for the reasons discussed above) in claim 16:  The device according to claim 6, wherein the armature passage (38) is in an axial central bore.

Kasagi discloses (as modified for the reasons discussed above) in claim 17:  The device according to claim 6, wherein the armature means has an annular step (at 52).

Kasagi discloses (as modified for the reasons discussed above) in claim 18:  The device according to claim 7, wherein the plunger passage (42a) is a bore (central bore.) 

Kasagi discloses in claim 19:  The device according to claim 9, wherein the energy storing means is in the form of spring means (18 is a coil spring.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753